UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):April 21, 2011 ILLINOIS TOOL WORKS INC. (Exact name of registrant as specified in its charter) Delaware 1-4797 36-1258310 (State or other jurisdiction of incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 3600 West Lake Avenue, Glenview, IL 60026-1215 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 847-724-7500 NotApplicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition As previously announced, the Company is eliminating the one month lag for the reporting of its international operations effective January 1, 2011.The Company previously released its restated 2010 pro forma quarterly and full year operating results on March 21, 2011 to reflect the elimination of the one month lag. On April 21, 2011, the Company is providing its 2010 pro forma quarterly and full year operating results by segment restated to reflect the elimination of the one month reporting lag.In addition, certain reclassifications of 2010 segment data have been made to conform with current year reporting.This information is contained in Exhibit 99.1 of this report. Item 9.01.Financial Statements and Exhibits (d) Exhibits Exhibit Number Exhibit Description 2010 Pro Forma Segment Information Restated for the International Reporting Lag (furnished pursuant to Item 2.02). SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ILLINOIS TOOL WORKS INC. Dated: April 21, 2011 By: /s/ Ronald D. Kropp Ronald D. Kropp Senior Vice President & Chief Financial Officer
